Citation Nr: 0525289	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  98-08 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for depression as 
secondary to a service connected right knee disability. 

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to June 
1956.  The veteran also performed inactive duty for training 
and active duty for training at various times between 
November 1950 and June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a 
June 1997 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York City, which denied the 
veteran's claims for a rating in excess of 10 percent for his 
right knee disability and secondary service connection for 
depression.  

At a Travel Board hearing before the undersigned in May 2005, 
the veteran indicated that, in addition to depression, he is 
seeking service connection for post-traumatic stress disorder 
(PTSD).  The RO initially denied service connection for PTSD 
in March 2002 and, following additional development, that 
decision was confirmed in December 2004.  Since a Notice of 
Disagreement (NOD) was not filed with the RO, it did not 
issue a Statement of the Case (SOC).  However, after the  
veteran was notified that the record had been transferred to 
the Board, he testified at a May 2005 Travel Board hearing 
that he disagreed with the RO's decision.  Since the veteran 
received notice that the Board had assumed jurisdiction of 
his appeal and the Travel Board hearing has been reduced to 
writing (transcript) and is of record, it can be construed as 
an NOD.  See 38 C.F.R. § 20.300 (2004); Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (holding that testimony at a 
hearing, once reduced to writing, can be construed as an 
NOD).  Under these circumstances, an SOC should be issued.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter 
is further addressed in the remand below.  

In addition to the PTSD claim, the issue of service 
connection for depression, to include as secondary to a 
service-connected right knee disability, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for a right 
knee disorder; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The veteran's service-connected internal derangement of 
the right knee with a history of a torn medial meniscus is 
manifested by arthritis and painful motion; range of motion 
is from zero to 110 degrees of flexion; it is not productive 
of subluxation, instability, or recurrent locking with 
effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the right knee with a history of 
a torn medial meniscus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5257, 
5258 (2004). 

2.  The criteria for a separate 10 percent rating for 
degenerative joint disease of the right knee, but no more 
than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010 (2004); VAOPGCPREC 9-98 and VAOPGCPREC 23-97; 
VAOPGCPREC 9-2004. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in March 1997 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the June 1997 rating decision, the May 1998 
Statement of the Case (SOC), and the Supplemental Statement 
of the Case (SSOC) in October and December 2004 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims.  The Board observes that the 
October 2004 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, 
provided that he sufficiently identified the records sought 
and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim for an increased 
rating for his right knee disability and the avenues through 
which he might obtain such evidence, and of the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the veteran appealed a June 1997 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in October 2001, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the October 2001 letter 
provided to the appellant the first three elements.  
Although the letter does not contain the precise language of 
the fourth element, the letter does request that the veteran 
provide enough information and evidence to enable VA to 
obtain all evidence or information, whatever the source.  
The language is sufficiently broad to meet the requirement 
of the fourth element.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the rating criteria for evaluation of his right 
knee disability.  There is sufficient evidence of record to 
adjudicate the increased rating claim on appeal; as noted 
above, the claims for service connection are addressed in 
the remand appended to this decision.  There is no duty to 
provide another examination or medical opinion with respect 
to the claim for a rating in excess of 10 percent for a 
right knee disability.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 

FACTUAL BACKGROUND

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) of the joints in May 1997, 
which concluded with a diagnosis of moderately advanced 
degenerative joint disease of the right knee, status post 
arthroscopy in August of 1994 secondary to a degenerative 
medial meniscus tear and arthrosis of the medial compartment 
of the right knee with grade I chondromalacia of the patella.

The veteran underwent a VA C&P examination for the joints in 
August 2003, where at the time, he reported a medical history 
of undergoing arthoscopic examination and surgery, and 
debridement of the right knee  in 1995.  The veteran 
indicated his pain subsided, but returned a few years later.  
He was then treated with analgesics and anti-inflammatory 
medications, which also failed.  He began receiving Synvisc 
injections in 2000 and has continued to present.  The veteran 
assessed his pain as two to seven in severity on a 1-10 scale 
(10 being most severe).  He reported that he has been using a 
cane in his right hand for the last six to seven years, which 
stabilizes his right knee and assists in maintaining an 
antalgic gait.  Exacerbating conditions include humid 
weather, cold weather, and wet weather.  He also stated that 
his symptoms are exacerbated sometimes for no apparent 
reason.  He denied swelling or effusion.  The veteran stated 
that his range of motion has decreased and after suffering a 
stroke, he has experienced left side weakness.  He reported 
that he re-injured his right knee while getting out of the 
bathtub in 1997.

On physical examination the right knee showed arthroscopy 
scars, which were nontender.  There was mild genu varum 
deformity (approximately five degrees) of both knees, equal 
bilaterally.  There was no swelling or effusion found for the 
right knee joint.  There was no synovial thickening or 
synovial effusion.  The circumferential measurement of the 
right knee was within normal limits and was comparable to the 
left knee.  There was no muscular atrophy.  On palpation 
there was no significant tenderness except around the medial 
joint line of the right knee, which was 2+ .  Popliteal fossa 
was negative for any cysts.  Range of motion was 0 to 110 
degrees on both the left knee and the right.  The right knee 
joint was stable on anterior and posterior Drawer test and 
Lachman test, which indicates no collateral ligament injury, 
such as anterior cruciate ligament and posterior cruciate 
ligament.  Audible crepitus was not evident.  No subluxation 
or dislocation of the patella was observed.  Patellofemoral 
grinding test was negative for advanced degenerative disease.  
The patella was positioned in the patellofemoral groove and 
was normal.  There was no weakness of the extensors and the 
flexors of the knee joint with gravity or against gravity.

The veteran testified at a Travel Board hearing in May 2005 
that he his right knee is symptomatic, to include pain and 
instability.  The severity of the pain fluctuates during the 
day and then subsides at night.  He said that he is always 
fearful that his knees will buckle and he uses a cane and the 
bannister when he is climbing stairs.  The knee may give way 
any time.  The veteran further testified that he does not use 
a knee brace because he is diabetic and does not want to risk 
hindering circulation.  He indicated that his knee disability 
interfered with his job as a meat cutter because the work 
required prolonged standing, but now he is retired.  The 
veteran added that his right knee disability has affected his 
lifestyle and that he has been anxious and depressed because 
of it.  

Interpretation of knee X-rays taken in 1998, 2000, and 2002 
indicate medial joint compartment narrowing, degenerative 
disease with productive changes in the knee joint, indicative 
of osteoarthritic changes.

VA outpatient records show complaints of occasional knee 
pain, as well as treatment with Synvisc injections and 
various medications, including cortisone, Vioxx, and 
Celebrex.

LAW AND REGULATIONS

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 
4.1, which requires that each disability be viewed in 
relation to its history.

The Court of Appeals for Veterans' Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to 
those claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary importance."  In 
evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran's service-connected right knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (Recurrent subluxation or lateral instability).  Under 
this diagnostic code, knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, an evaluation 
of 20 percent is assigned where the semilunar cartilage is 
dislocated, with frequent episodes of locking, pain, and 
effusion.  Under Diagnostic Code, a 10 percent evaluation is 
assigned for removal of the semilunar cartilage, 
symptomatic.

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 (Leg, limitation of flexion of) 
or 5261 (Leg, limitation of extension of) must at least meet 
the criteria for a zero percent rating.  See VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  See VAOPGCPREC 23-97.  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, Diagnostic 
Code 5003 and section 4.59 thus prescribe that a painful 
major joint or group of joints affected by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a 10 percent 
rating, even though there is no actual limitation of motion.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 
Under diagnostic codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.

Diagnostic Code 5260 provides a noncompensable evaluation 
for flexion of the leg limited to 60 degrees, a 10 percent 
rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent 
rating for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004). 

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating is assigned where extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004). 

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  §  4.71, Plate II 
(2004). 

A veteran can receive separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 if a particular knee disorder 
or two different knee disorders cause both limitation of 
flexion and limitation of extension of the same joint.  See 
VAOPGCPREC 9-2004. 


ANALYSIS

A review of the record reveals that when service connection 
was granted for the veteran's right knee condition, it was 
based on service medical records, which showed a diagnosis of 
internal derangement of the right knee, status-post torn 
medial meniscus in February 1956, and a VA examination in 
December 1961 confirming that diagnosis.  The veteran's right 
knee disability was appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 at that time.  The VA 
examination in August 2003 included multiple objective tests 
to determine if there was any instability, including Drawer's 
and Lachman; the right knee was reported as stable with no 
indication of instability.  The clinician also indicated that 
he observed no subluxation or dislocation of the patella.  
Consequently, the veteran's subjective complaint that he 
constantly fears that his knee will give out is not supported 
by objective findings, which currently demonstrate that the 
knee is stable.  Accordingly, a rating in excess of 10 
percent under Diagnostic Code 5257 is clearly not warranted.  

The Court of Appeals for Veterans' Claims has held that 
ratings under Diagnostic Code 5257, which is not based on 
limitation of motion, are not subject to the provisions of 
38 C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

There is no medical evidence of effusion or locking of the 
right knee joint.  Accordingly, a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 is not warranted.  

As the preponderance of the evidence is against this aspect 
of the veteran's claim (a rating in excess of 10 percent for 
internal derangement with a history of a torn medial meniscus 
of the right knee), the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107; Ortiz, v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Such does not end the Board's inquiry, however, as there is 
X-ray evidence of arthritis of the right knee, which has been 
found both medically and legally to be part of the veteran's 
service-connected right knee disability.  Specifically, the 
VA examiner in May 1997 related the veteran's degenerative 
joint disease of the right knee to the veteran's arthroscopic 
surgery in August 1994 for a degenerative medial meniscus 
tear.  The RO has indicated in its decision and SOC that the 
veteran's arthritis of the right knee is service-connected.  
As noted above, when radiological findings of arthritis are 
present, as in this case, a veteran whose knee disability is 
evaluated under Diagnostic Codes 5257 or 5259, is also 
entitled either to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98 (1998).

In this case, the record reflects a history of recurrent 
right knee pain, to include upon motion of the joint.  It is 
pertinent to note that treatment records show repeated 
Synvisc injections, as well as other prescribed pain 
medications.  Objective evidence shows that the veteran's 
right knee disability is manifested by a slight to moderate 
decrease in flexion with no limitation in extension.  A 
slight decrease of 10 degrees in flexion is demonstrated 
between the VA examination that transpired in 1997 and the 
most recent examination in August 2003.  Examination results 
in 2003 were otherwise essentially duplicative of those shown 
in the earlier examination.  

While limitation of motion is noncompensable under applicable 
diagnostic codes, in light of the veteran's degenerative 
joint disease of the right knee, which is verified on X-ray, 
the Board finds that a 10 percent evaluation is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003/5010.  See also 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97; Lichtenfels, supra. 

The Board has also considered functional impairment due to 
such factors as pain, weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
However, the objective evidence reflects no loss of 
extension and only minimal loss of flexion; there is no 
objective evidence to show that pain or flare-ups of pain 
result in additional loss of motion to a degree that would 
support a rating in excess of 10 percent, nor is there 
competent evidence to show that weakened movement, excess 
fatigability or incoordination results in such additional 
loss of motion of the right knee.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  Accordingly, a separate 10 percent rating, 
but no more than 10 percent, is warranted for arthritis of 
the right knee with painful, noncompensable limitation of 
motion.  

The Board is cognizant of the absence of any objective 
evidence of current instability or subluxation.  Under such 
circumstances, arguably, the current 10 percent rating 
already contemplates the degree of disability shown 
(arthritis with minimal loss of flexion and no loss of 
extension).  However, the veteran's service connected right 
knee condition has been evaluated as 10 percent disabling 
since June 1956.  As such, the rating is protected by 
regulation because it has been in effect for over 20 years.  
38 C.F.R. § 3.951(b) (2004).  Moreover, while there is a 
paucity of objective findings, the veteran continues to give 
a history of instability of the right knee.  Under such 
circumstances, the Board finds that the separate 10 percent 
ratings are appropriate.

The Board has also considered whether the veteran is entitled 
to a separate, compensable evaluation under Diagnostic Code 
5259 in addition to the evaluation under Codes 5010 and 5257.  
However, the 10 percent evaluation assigned under Code 5257 
is based on the veteran's complaints of pain, instability, 
and giving way of the right knee, the same symptoms that 
would be evaluated under Code 5259.  As evaluation of the 
same symptoms under different diagnostic codes is precluded 
by 38 C.F.R. § 4.14, the veteran is not entitled to a 
separate compensable evaluation under DC 5259 in addition to 
the 10 percent evaluation under DC 5257.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under DC 5260 and DC 5261 
for limitation of extension and flexion of the same joint.  
VAOPGCPREC 9-2004.  However, since the veteran has been able 
to fully extend his right knee to zero degrees, separate 
ratings are not warranted for limitation of extension and 
limitation of flexion of the knee. 

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran has failed to 
present any evidence of particular circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment due to his service-connected right knee 
disability, that render impractical the application of the 
regular rating criteria.  There is no evidence, such a 
statement from an employer, showing that the veteran has been 
economically harmed, solely by his service-connected right 
knee disability, beyond the degrees of disability anticipated 
by the 10 percent rating for instability or recurrent 
subluxation and the 10 percent rating for arthritis.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected right knee disability, by itself, has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted.


ORDER

A rating in excess of 10 percent for internal derangement, 
status-post torn medial meniscus of the right knee is denied.

A separate 10 percent for arthritis of the right knee is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.


REMAND

The veteran contends that his depression is secondary to his 
service-connected right knee disability.  Secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service- connected disease or 
injury."  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Treatment records reflect that the veteran was hospitalized 
early in 1996 for approximately two weeks with a diagnosis of 
major depressive disorder.  More recent entries indicate the 
veteran attends weekly group therapy for post-traumatic 
stress disorder and a major depressive disorder.  The record 
also reflects diagnoses of organic brain syndrome, as well as 
adjustment disorder with depressed mood.  

The veteran has undergone VA psychiatric examinations on 
multiple occasions, to include in April 1997, when major 
depression was diagnosed, but no opinion was expressed as to 
what, if any, relationship the disorder had to a right knee 
disability.  Upon a VA psychiatric examination in July 1999, 
the diagnosis was recorded as a major depressive disorder, 
single episode.  (Emphasis added.)  The clinician opined that 
the veteran's service connected knee problem can make his 
depressive symptoms worse, but it was not the sole cause.  
The Board also noted that a VA clinician who evaluated the 
veteran for post-traumatic stress disorder in December 1999 
refers to a relationship between the veteran's right knee 
disability and his depressive illness, albeit apparently in 
the context of summarizing his understanding of what either 
previous clinicians or VA adjudicators had concluded.  It is 
apparent that none of the VA examiners reviewed all of the 
relevant evidence in the claims file.

If the medical evidence of record is insufficient, VA is 
always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board finds that, in view of the foregoing, a 
more thorough psychiatric examination is warranted, which 
includes a review of the relevant evidence in the claims file 
and an opinion addressing the question of secondary service 
connection.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 
3.159(c)(4). 

As to the claim for service connection for PTSD, as noted in 
the introduction above, the veteran's Travel Board hearing 
testimony has been construed as a timely NOD to the RO's 
December 2004 decision denying service connection for PTSD.  
The RO has not had the opportunity to issue a Statement of 
the Case (SOC).  In situations such as this, the Court has 
held that, despite prior practice of referring the issue to 
the RO for action as deemed appropriate, the Board must 
remand the matter to the RO for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In view of the foregoing, this appeal is REMANDED to the RO 
for the following development:

1.  The RO should re-examine the issue of 
entitlement to service connection for 
PTSD.  If no additional development is 
required, or when it is completed, the RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2004), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal, this issue should be returned to 
the Board.

2.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination for the purpose of 
determining the etiology of his major 
depressive disorder.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining a relevant 
history from the veteran, the mental 
status examination and any tests that 
are deemed necessary, the psychiatrist 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's major 
depression or depressive disorder was 
caused or aggravated by his service-
connected right knee disability.

The psychiatrist is advised that the 
phrase 'at least as likely as not' does 
not mean within the realm of 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  Thus, more likely than not 
and at least as likely as not support the 
contended relationship; less likely than 
not weighs against it.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the psychiatrist cannot answer any of 
the above question without resort to 
speculation, he or she should so 
indicate.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should readjudicate the issue 
of service connection for depression as 
secondary to the service connected right 
knee disability, with consideration of 
all of the evidence added to the record 
since the December 2004 SSOC was issued.
 
5.  If any benefit requested on appeal is 
not granted, the RO should issue an SSOC, 
which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since December 2004 
SSOC was issued.  A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


